Citation Nr: 0424458	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  99-15 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active duty from May 1963 to May 1966 and 
served later in the National Guard.  

This case initially came to the Board of Veterans' Appeals 
(Board) from a May 1999 decision of the RO.  

In a December 2000 decision, the Board denied the application 
to reopen the claim for service connection for a back 
disorder.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court). 

In an April 2001 Joint Motion to the Court, the parties 
requested that the Board decision be vacated and remanded for 
the Board to address the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA); a May 2001 Court order granted 
the motion.  

In a June 2002 decision, the Board again denied the 
application to reopen the claim of service connection for a 
back disorder. The veteran again appealed to the Court.  

In a March 2003 Joint Motion to the Court, the parties 
requested that the last Board decision be vacated and 
remanded; a March 2003 Court order granted the motion.  

The Board remanded the veteran's claim to the RO in January 
2004.  It was returned to the Board for appellate 
consideration in August 2004.  

The issue of whether new and material evidence has been 
submitted the reopen the claim of service connection for a 
back disorder is addressed hereinbelow, while the reopened 
claim of service connection for a back disorder is the 
subject of the remand which follows.  That matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  In a decision of May 1989, the Board denied the veteran's 
claim of service connection for a back disorder.  

2.  The evidence received since the May 1989 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is so significant by itself 
or in the context of the evidence previously of record that 
it must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for bilateral 
hearing loss disability.  



CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of service connection for a back disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran had active duty in the Army from May 1963 to May 
1966.  Service medical records from this period are negative 
for any diagnosis, complaint or abnormal finding pertaining 
to the veteran's back.  

The veteran joined the National Guard in May 1982 and did not 
report a back disorder, nor was one found during a National 
Guard enlistment examination conducted that month. A back 
disorder was not found during a routine May 1986 National 
Guard quadrennial examination.  

The veteran had annual active duty for training (summer camp) 
with his National Guard unit from July 12 to 26, 1986.  There 
are no contemporaneous medical or personnel records, from 
this training period, referring to a back condition.  

The veteran missed several National Guard drills beginning in 
November 1986.  In April or May 1987, he advised his unit 
that he missed drills due to a back injury he sustained 
during July 1986 annual training and a line-of-duty 
investigation was initiated thereafter in 1987.  

During 1987, the National Guard line-of-duty investigator 
obtained treatment records from the veteran's physician, Dr. 
Joseph Brook of Mountain State Family Practice.  According to 
those records, in April 1986 the veteran reported he used his 
back for a lot of heavy lifting and complained of pain.  The 
assessment was that of osteoarthritis and Feldene was 
prescribed.  Subsequent records show biweekly allergy shots.  
He received an injection on July 7, 1986, and on July 10, 
1986 he reported knee pain.  Dr. Brook continued to treat the 
veteran, primarily for allergy, with the last entry made in 
July 1987.  

In an August 1986 treatment record by Louis Ripley, M.D., it 
was noted the veteran reported having had a meniscectomy of 
the left knee eight years ago and of the right knee seven 
years ago, and gave a one-year history of increasing left 
knee pain.  He reported that recent National Guard annual 
training and said that might have contributed to his 
symptoms.  He did not report a back injury or complain of 
back problems.  

An October 1986 VA treatment record notes the veteran 
complained of having pain in the left knee, left ankle, right 
elbow and all joints of the fingers.  He did not report a 
back injury or complain of back problems.  He said he had 
been taking Feldene for arthritis and the assessment was 
arthralgias and possible degenerative joint disease or 
rheumatoid arthritis.  

In a November 1986 treatment record by R.W. Sandell, D.C., it 
was noted that the veteran reported a bad jar in a truck in 
July 1986.  He complained of pain in the right arm and 
shoulder and in the left leg, knee, and hip.  X-ray studies 
of his spine showed a grade I spondylolisthesis of L5 over 
S1.  

From November 1986 to August 1987, the veteran underwent a 
series of spinal manipulations.  In a December 1986 report to 
the veteran's insurance carrier, Dr. Sandell said that the 
veteran no longer had leg pain but his back was symptomatic.  
In a January 1987 letter, the doctor noted the veteran gave a 
history of developing back symptoms after a severe jar in a 
National Guard truck in July 1986.  

Dr. Sandell referred the veteran to Dr. Ripley for 
consultation.  In a February 1987 record, Dr. Ripley noted 
the veteran complained of having back and left leg discomfort 
for several years, although the doctor commented that the 
veteran was not incapacitated when seen in August 1986.  The 
doctor reviewed the veteran's recent X-ray studies and noted 
a grade I spondylolisthesis of L5 over S1 with a bilateral 
pars defect.  After examination, he said that the veteran's 
major problem was mildly symptomatic spondylolisthesis.  

At a March 1987 examination by William Merva, M.D., a 
neurologist, the veteran gave a five to six year history of 
low back pain, and reported a recent fall on the ice that 
also increased the back pain (it was noted he had an 
ecchymotic area over the left buttock and coccygeal area).  

The veteran also reported that a truck accident in the 
National Guard exacerbated the back pain. X-ray studies 
showed mild L5-S1 intervertebral joint space narrowing with 
slight spondylolisthesis, and it was also noted that 
spondylolysis of the L5 pars interarticulares could not be 
ruled out.  After examination, the doctor reported that the 
veteran's back and leg symptoms were most likely due to the 
spondylolisthesis of L5-S1, especially because of the recent 
history of trauma.

In a March 1987 letter to the veteran's employer, Dr. Sandell 
noted the veteran's contention that his back was injured in a 
National Guard truck in July 1986.  

In April 1987, the veteran was hospitalized at Princeton 
Community Hospital and underwent myelography and a 
computerized tomography (CT) scan of the lumbar spine.  The 
CT scan showed spondylolisthesis of L5 over S1, due to 
bilateral spondylolysis of L5.  

In a July 1987 statement, the veteran reported that his 
doctor told him he possibly had a defect in his spine for 
some time.

In an August 1987 letter to the veteran's National Guard 
unit, Dr. Sandell included copies of his treatment records, 
dated from November 1986, as well as reports and records from 
other physicians.

The National Guard line-of-duty investigator gathered 
statements, made in 1987, from the veteran and several unit 
members.  The statements relate that, during the July 1986 
annual training, the veteran and another soldier were bounced 
around while riding in the back of a five-ton cargo truck 
that traveled over some rough terrain; when the truck 
stopped, the veteran and the other soldier got out and rode 
the rest of the way in a jeep; the veteran reported the 
incident to his section chief and said his back hurt; the 
veteran did not seek medical attention for back problems 
during the annual training period, but said he had pain 
medication which previously had been prescribed for 
arthritis; and the veteran continued to complain of back pain 
during the remainder of annual training.  

In his statement, the veteran said that he sought medical 
treatment from his private doctor after annual training, but 
Dr. Brook's records show that he saw the veteran for allergy 
shots on various dates from late July 1986 to early November 
1986, and the records did not show a report of a back injury 
or complaints of back problems.  

In an August 1987 line-of-duty determination, the National 
Guard found that the veteran did not sustain a back 
disability in the line of duty during his July 1986 annual 
training.  The report noted the veteran's history of knee and 
back problems, a lack of treatment for a back injury at the 
time one allegedly occurred, and a lack of treatment for a 
back disorder during the several months subsequent to the 
alleged injury.  

At a September 1987 VA examination, the veteran complained of 
back pain that he attributed to being jostled in the back of 
a truck during July 1986 annual training.  He said that after 
the annual training he had generalized body pain but did not 
have localized back pain until November 1986.  He said he 
quit his job in November 1986 due to pain in the back, hips 
and left leg.  X-ray studies showed a spina bifida deformity 
at S1, bilateral defects in the pars interarticulares of L5, 
and grade I spondylolisthesis, but no evidence of acute bone 
trauma.  After examination, the diagnosis was that of 
spondylolysis of L5 with associated first degree 
spondylolisthesis of L5- S1.  

In a September 1987 letter to Dr. Sandell, Yogesh Chand, 
M.D., of Bluefield Orthopedics, reported that he had just 
examined the veteran and had reviewed X-ray studies, that 
showed grade I spondylolisthesis of L5 over S1, and 
myelography and CT studies, that showed bilateral 
degenerative facet joint disease at L5-S1.  His impression 
was that the veteran had mechanical back pain secondary to 
the spondylolisthesis and the degenerative changes at L5.  

The RO denied service connection for a back disorder in 
November 1987, concluding that the veteran's current back 
disability was not related to his military service.  

In a January 1988 orthopedic note, William Richardson, M.D. 
reported on his examination of the veteran and review of his 
treatment records.  He noted that the veteran related his 
symptoms to a July 1986 incident when he was jarred while 
riding in a truck.  The assessment was that of grade I 
spondylolisthesis of L5-S1 with mechanical back pain.

In a September 1988 letter, Dr. Chand described an 
examination that day of the veteran's knees and low back.  He 
referred to his examination of one year earlier and said that 
he had then diagnosed spondylolisthesis.  The diagnosis was 
that of grade II spondylolisthesis.

In a September 1988 letter, Dr. Sandell noted that several 
specialists had examined the veteran and agreed that he had 
low back instability due to a spinal defect.  He contended 
that the spinal defect had not been symptomatic until the 
veteran sustained a "soft tissue" injury in a July 1986 
accident.  He said that it was his opinion that the veteran 
had chronic, post-traumatic, myofibrositis and fibrositis of 
the soft tissues, to possibly include the anterior and 
posterior longitudinal ligaments.  

In a May 1989 decision, the Board denied service-connection 
for a back disability which the veteran claimed to be the 
result of an injury during a July 1986 training period with 
the National Guard.  The Board held that the veteran's back 
condition did not originate during such training period, nor 
did antecedent back pathology increase in severity during 
such training period.  The evidence received since the May 
1989 Board decision is summarized hereinbelow.  

A May 1989 report from Robert Criddle, D.C., showed that he 
reviewed the veteran's history, X-ray studies, and treatment 
on behalf of the National Chiropractic Review Service. The 
assessment was that of grade I spondylolisthesis of L5 over 
S1 with mechanical back pain.  

Dr. Sandell also submitted two April 1988 records from Duke 
University, one a report of an examination for an unrelated 
complaint, and the other a report of another examination by 
Dr. Richardson. There, Dr. Richardson reported that the 
veteran's back pain was unchanged and that his examination 
was also unchanged.  

In a July 1989 letter to the veteran, Dr. Sandell advised him 
that a review of X ray studies taken in November 1986, 
January 1987 and May 1989 had revealed that the grade I 
spondylolisthesis had increased to grade II.  Other 
associated structures also showed slight degenerative changes 
commensurate with the spondylolisthesis. The doctor said he 
felt the changes were due to the veteran's weight gain and 
lack of exercise.  

Statements dated in February 1990, from the veteran and two 
fellow National Guardmen (who gave essentially the same 
statements during the 1987 National Guard line-of-duty 
investigation), again recounted the veteran's claimed back 
injury during the July 1986 National Guard summer camp.  

At a June 1991 examination for the Social Security 
Administration (SSA), the veteran gave a history of a 1986 
back injury while riding in the back of a National Guard 
truck.  In addition to the spondylolisthesis, X-ray studies 
showed scoliosis. Diagnoses included those of degenerative 
joint disease of the lumbar spine and probable degenerative 
disc disease.  

In September 1991, the veteran was treated for his low back 
condition at the orthopedic clinic of Wake Forest University.  

In a November 1991 letter, Jorge de la Piedra, M.D., reviewed 
the veteran's medical history including his claim that he 
injured his back in the National Guard in July 1986.  
Following examination, diagnoses included those of chronic, 
post- traumatic low back syndrome superimposed on a 
lumbosacral joint made unstable by bilateral L5 spondylolysis 
and spondylolisthesis of L5 over S1. In a letter dated two 
weeks later, Dr. de la Piedra discussed the risks of spinal 
surgery.  

After a January 1992 VA examination, diagnoses included those 
of scoliosis and spondylolysis of L5 with spondylolisthesis 
of L5-S1.  At an August 1993 VA examination, diagnoses 
included those of L5 spondylolysis with L5-S1 
spondylolisthesis and degenerative disc disease; the veteran 
repeated a history of injuring his back while riding in a 
National Guard truck in July 1986. Numerous VA treatment 
records from the 1990s note the low back condition, and at 
times the veteran repeated a history of injuring his back 
while riding in a National Guard truck in July 1986.  

At a June 1994 RO hearing on a claim for nonservice- 
connected pension, the veteran discussed various ailments 
including a low back condition.  

In response to a July 1994 RO development letter, Dr. Sandell 
submitted additional records, one of which was a September 
1989 letter he wrote to Dr. Chand, Bluefield Orthopedics, 
wherein he asked for the doctor's expert opinion.  

As the factual basis for his question, Dr. Sandell said that 
it was "documented" that, in July 1986, the veteran was 
riding over rough terrain in a National Guard truck, the 
truck hit a large hole, the veteran was thrown high off the 
bench seat, and landed very hard on his buttock.  Dr. Sandell 
referred to Dr. Chand's September 1987 impression of 
mechanical back pain secondary to spondylolisthesis at L5.  
He asked for Dr. Chand's opinion on the probability that the 
veteran's low back condition was precipitated or aggravated 
by the incident described hereinabove. In his November 1989 
response, Dr. Chand said that he did "not wish to advise him 
as to the relationship that he had or did not have with 
respect to the injury in the National Guard."  

Dr. Sandell submitted the veteran's treatment records dated 
from November 1986 to April 1994. The records showed spinal 
adjustments during that period.  

Numerous medical records from 1994 show ongoing treatment for 
a low back disorder and other conditions.  

In an August 1994 decision, the SSA determined that the 
veteran met the criteria for disability benefits as of 
November 1989 and granted his disability claim based on low 
back and other disorders.  In a May 1995 decision, the SSA 
found that the veteran became disabled from a back condition 
in November 1986.  

The veteran sought to reopen his claim in January 1999.  He 
submitted copies of previously reviewed medical records in 
support of his application to reopen the claim.  He 
subsequently submitted additional duplicate copies of 
previously submitted private medical records.  

In support of his application to reopen the claim, the 
veteran has submitted duplicate copies of a number of records 
which were on file when his claim was previously denied.  

The RO obtained some additional records from the veteran's 
National Guard unit. Those records include, in addition to 
the previously considered line-of-duty investigation report 
and all of the reports and statements submitted therewith, 
authorizations for absences from drills in November 1986 and 
later, signed by Dr. Sandell.  

In a March 2000 statement, the veteran said that, at the time 
of his 1986 injury at annual training, his unit was very 
busy, he only wanted to lie down and get rid of the back 
pain, he believed he was in shock, and he did not go on sick 
call.  He contended that he should have been sent on sick 
call, not merely asked if he wished to go, and that he had 
been in excruciating pain ever since.

An October 2003 examination report from Clifford H. Carlson, 
M.D. was received by the Board in November 2003.  Dr. Carlson 
indicated that he reviewed medical information provided by 
the veteran.  He noted that a report of accidental injury 
dated in July 1986 indicated that the veteran was jolted 
while riding in the back of a 5-ton truck.  

Dr. Carlson reviewed records of treatment rendered since that 
time.  After physical examination, Dr. Carlson concluded that 
the veteran's July 1986 injury might have resulted in 
spondylolisthesis.  He stated that, alternatively, it might 
have resulted in aggravation of spondylolisthesis.  He noted 
that the veteran suffered from chronic lumbosacral strain 
with spondylolisthesis and radiculopathy with chronic left L-
4 radiculopathy.  He opined that the veteran was permanently 
and totally disabled, and stated that it was more likely than 
not that the veteran's disability began during military 
service.  Alternatively, he opined that if the 
spondylolisthesis pre-existed service, it was more likely 
than not that it was aggravated during military service.


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

The Act and the implementing regulations are applicable to 
the veteran's service connection and increased rating claims.  
The Act and some of the implementing regulations are 
applicable to the veteran's claim to reopen, which was 
received in August 2000.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must inform the 
claimant to submit any pertinent evidence in the claimant's 
possession.  

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim to reopen.  Therefore, no further action 
under the VCAA or the implementing regulations is required 
with respect to this matter.  


III.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

With respect to the VCAA, nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

38 C.F.R. § 3.156(a) has been amended.  The amended 
definition of new and material evidence is not liberalizing.  
It applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.  

The evidence received since the Board's May 1989 decision 
includes lay statements from National Guard colleagues, the 
report of a June 1991 Social Security Administration 
examination, private treatment records, a January 1992 VA 
examination report, the veteran's testimony, additional 
National Guard records, and an October 2003 examination 
report from Dr. Carlson.  This evidence establishes that the 
veteran does suffer from a back disability.  The examination 
report from Dr. Carlson suggests that the veteran's current 
back disability was either caused or aggravated by the 
reported July 1986 incident.  

The October 2003 examination report is not cumulative or 
redundant of the evidence previously of record.  Moreover, 
when this evidence is considered in the context of the 
evidence previously of record, the evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Therefore, it is new and 
material, and the veteran's claim of service connection for a 
back disorder is reopened.  



ORDER

New and material evidence having been received to reopen the 
claim of service connection for a back disorder, the appeal 
to this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

As an initial matter, the Board notes that the VCAA and the 
implementing regulations are also applicable to the veteran's 
reopened claim of service connection for a back disorder.  

With regard to this claim, the Board observes that Dr. 
Carlson, in his October 2003 examination report, suggested a 
relationship between the reported incident in 1986 and the 
veteran's current back disorder.  Although the veteran 
presented Dr. Carlson with some of his pertinent records, it 
is unclear whether Dr. Carlson had the opportunity to review 
the entire record in this case.  

The Board therefore concludes that an additional examination 
should be conducted prior to further appellate consideration 
of the veteran's claim.  Such examination should consider the 
veteran's pertinent history, as documented in the evidence 
contained in the claims folder, as well as any additional 
information elicited during the course of the examination.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues of service 
connection for hearing loss disability 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that he should submit any pertinent 
evidence in his possession.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature, extent and etiology of the 
claimed back disorder.  The veteran 
should be properly notified of the date, 
time and location of the examination.  
The claims folder must be made available 
to and reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted, and a complete medical history 
should be elicited from the veteran.  
Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current back 
disability is due to disease or injury 
that was incurred in or aggravated by his 
active service.  If the examiner finds 
that the veteran's back disorder 
preexisted any period of active service, 
he should provide an opinion regarding 
whether it is at least as likely as not 
that the disorder increased in severity 
during the veteran's military service.  
If so, the examiner should also provide 
an opinion regarding whether the increase 
in severity during service was clearly 
and unmistakably due to the natural 
progress of the disability.  The 
rationale for all opinions expressed must 
be clearly set forth by the examiner in 
the examination report.  

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  The RO should then adjudicate the 
issue on appeal based upon a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and be 
afforded an appropriate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



